                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 18-21136-CIV-O’SULLIVAN

                                       [CONSENT]

HEATHER NELSON,
         Plaintiff,
vs.

PURPLE LOTUS SOUTH BEACH,
LLC, SCIANNO INTERNATIONAL
CORP, JAMES SCIANNO and
KRISTIE McDONALD,
           Defendants.
____________________________________/

                                         ORDER

       THIS MATTER is before the Court on the Defendants’ Motion for Partial

Summary Judgment (DE #68, 12/3/18) and the Plaintiff’s Motion for Partial Summary

Judgment (DE# 65, 12/3/18). The undersigned held a hearing in this matter on January

31, 2019. Having heard from the parties, having reviewed the applicable filings and law,

for the reasons stated on the record, and consistent with the rulings from the bench

during the hearing, the undersigned enters the following Order.

       The Court, in reviewing a motion for summary judgment, is guided by the

standard set forth in Federal Rule of Civil Procedure 56(a), which states as follows:

              A party may move for summary judgment, identifying each
              claim or defense--or the part of each claim or defense--on
              which summary judgment is sought. The court shall grant
              summary judgment if the movant shows that there is no
              genuine dispute as to any material fact and the movant is
              entitled to judgment as a matter of law. The court should
              state on the record the reasons for granting or denying the
              motion.

Fed. R. Civ. P. 56(a).
       The moving party bears the burden of meeting this exacting standard. Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). That is, "[t]he moving party bears 'the

initial responsibility of informing the . . . [C]ourt of the basis for its motion, and identifying

those portions of the “pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,” which it believes demonstrate the absence of

a genuine issue of material fact.'" U.S. v. Four Parcels of Real Prop., 941 F.2d 1428,

1437 (11th Cir. 1991) (quoting Celotex, 477 U.S. at 323). In assessing whether the

moving party has satisfied this burden, the Court is required to view the evidence and all

factual inferences arising therefrom in the light most favorable to the non-moving party.

Batey v. Stone, 24 F.3d 1330, 1333 (11th Cir. 1994). Summary judgment is appropriate

when there is no dispute as to any material fact and only questions of law remain. Id. If

the record presents factual issues, the Court must deny the motion and proceed to trial.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).

       Despite these presumptions in favor of the non-moving party, the Court must be

mindful of the purpose of Rule 56 which is to eliminate the needless delay and expense

to the parties and to the Court occasioned by an unnecessary trial. Celotex, 477 U.S. at

322-23. Consequently, the non-moving party cannot merely rest upon his bare

assertions, conclusory allegations, surmises or conjectures. Id. As the Supreme Court

noted in Celotex:

               [T]he plain language of Rule 56(c) mandates the entry of
               summary judgment . . . against the party who fails to make a
               showing sufficient to establish the existence of an element
               essential to the party's case, and on which the party will bear
               the burden of proof at trial. In such a situation, there can be
               "no genuine issue as to any material fact," since a complete
               failure of proof concerning an essential element of the non-

                                                 2
              moving party's case necessarily renders all other facts
              immaterial.


Id. at 322-323. Thus, the mere existence of a scintilla of evidence in support of the non-

moving party's position is insufficient. There must be evidence on which the jury could

reasonably find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251

(1986).

        Viewing the evidence and all factual inferences arising therefrom in the light most

favorable to the non-moving party of each motion for partial summary judgment, the

undersigned finds that genuine issues of material fact exist in both circumstances.

Accordingly, it is

        ORDERED AND ADJUDGED that both the Defendants’ Motion for Partial

Summary Judgment (DE #68, 12/3/18) and the Plaintiff’s Motion for Partial Summary

Judgment (DE# 65, 12/3/18) are DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of January,

2019.

                                          ___________________________________
                                          JOHN J. O'SULLIVAN
                                          CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
